           Case 1:19-cv-02848-JEB Document 36 Filed 04/03/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



MONTE A ROSE, JR., et al.,

                 Plaintiffs,
                                                       Civil Action No. 1:19-cv-2848 (JEB)
    v.


ALEX M. AZAR II, et al.,

                 Defendants.


                                     JOINT STATUS REPORT

         This Court ordered the parties to file a joint status report “indicating how they think the Court

should proceed” in this case. March 20, 2020 Minute Order. Indiana respectfully requests, without

opposition, that this Court stay proceedings in this case during the pendency of the national COVID-

19 public health emergency. The parties provide their positions in more detail as follows.

         Plaintiffs. Without conceding the merits of their legal positions with respect to the legality of

the project as a whole, the components of that project, or the ultimate relief that the Court should

grant, the Plaintiffs do not oppose a stay of proceedings that ends on the date that the national

COVID-19 public health emergency is declared to be over. And upon that end point, Plaintiffs request

that the Court hold a scheduling conference at the earliest convenient time so that a final schedule can

be established for deciding this case on the merits.

         Defendants. The state defendants, as noted, request a stay pending the national COVID-19

public health emergency to ensure that the Family and Social Services Administration’s Office of

Medicaid Policy and Planning (OMPP) staff may remain focused on COVID-19-related matters. For

example, OMPP staff are reviewing all state level operations to identify barriers to access and remove

those for HIP members and uninsured individuals. OMPP is also changing dozens of state level
            Case 1:19-cv-02848-JEB Document 36 Filed 04/03/20 Page 2 of 3



operational policies to prepare for the COVID-19 surge. OMPP staff must also review all new federal

guidance, including under the CARES Act, which (among other things), requires system changes on

continuation of benefits and ceasing terminations and stays on pending eligibility appeals where

continued benefits are being provided. OMPP is also partnering with other state agencies to assist in

their COVID-19 response efforts. These efforts are taking up the vast majority of OMPP staff across

all divisions.

        The federal defendants consent to a stay of proceedings until the national COVID-19 public

health emergency is declared to be over. The state and federal defendants request that the Court order

the parties to file another joint status report within 14 days of the emergency being declared over and

reserve their right to seek a further stay if appropriate.



 Dated: 4/3/2020                                       JOSEPH H. HUNT
                                                       Assistant Attorney General
 By: /s/ Jane Perkins
 Jane Perkins                                          DAVID M. MORRELL
 Catherine McKee                                       Deputy Assistant Attorney General
 Sarah Somers
 National Health Law Program                           MICHELLE BENNETT
 200 N. Greensboro Street, Suite D-13                  Assistant Branch Director
 Carrboro, NC 27510
 Phone: 919-968-6308 (x101)                            /s/ Vinita B. Andrapalliyal
 perkins@healthlaw.org                                 VINITA B. ANDRAPALLIYAL
 mckee@healthlaw.org                                   MATTHEW SKURNIK (NY 5553896)
 somers@healthlaw.org                                  Trial Attorneys
                                                       United States Department of Justice
 /s/ Adam Mueller                                      Civil Division, Federal Programs Branch
 Adam Mueller                                          1100 L Street, N.W.
 Amanda Hall                                           Washington, DC 20005
 Indiana Legal Services, Inc.                          Tel: (202) 305-0845
 151 N. Delaware St. #1850                             Email: Vinita.b.andrapalliyal@usdoj.gov
 Indianapolis, IN 46204
 Phone: 317-829-3174                                   Counsel for the Federal Defendants
 adam.mueller@ilsi.net
 amanda.hall@ilsi.net                                  CURTIS T. HILL, JR.
                                                       Indiana Attorney General
 Counsel for Plaintiffs
                                                       By: /s/Thomas M. Fisher
Case 1:19-cv-02848-JEB Document 36 Filed 04/03/20 Page 3 of 3



                               Thomas M. Fisher
                               Solicitor General
                               Kian J. Hudson
                               Deputy Solicitor General
                               Office of the Indiana Attorney General
                               302 W. Washington St.
                               Indiana Government Center South, 5th Floor
                               Indianapolis, IN 46204-2770
                               Phone: (317) 232-6255
                               Fax: (317) 232-7979
                               Email: Tom.Fisher@atg.in.gov
                                       Kian.Hudson@atg.in.gov

                               Caroline M. Brown
                               Philip J. Peisch
                               Brown & Peisch PLLC
                               1233 20th St. NW, Suite 505
                               Washington, D.C. 20036
                               Phone: (202) 499-4258
                               Email: cbrown@brownandpeisch.com
                                        ppeisch@brownandpeisch.com


                               Counsel for Intervenor-Defendant
                               Indiana Family and Social Services Administration
